1
2
3
4                                              JS-6
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
     SPEX TECHNOLOGIES, INC.,           Case No. 8:16-CV-01799-JVS-AGR
12
                   Plaintiff,           FINAL JUDGMENT
13
         v.                             Judge: Hon. James V. Selna
14
     WESTERN DIGITAL                    Courtroom: 10C
15   CORPORATION, WESTERN
     DIGITAL TECHNOLOGIES, INC.,
16   HGST, INC.,
17                 Defendants.
18
19
20
21
22
23
24
25
26
27
28
1          This matter comes before the Court on the Parties’ Joint Request for Entry of
2    Judgment. Upon consideration of said Request, the Court’s November 22, 2019 Order
3    regarding Summary Judgment, and the record in this case, it is hereby ORDERED,
4    ADJUDGED, and DECREED that:
5          (1) Judgment is entered in favor of Western Digital Corporation, Western
6    Digital Technologies, Inc. and HGST, Inc. (collectively, “Western Digital”) and
7    against SPEX Technologies, Inc. (“SPEX”) as to SPEX’s claim for infringement of
8    U.S. Patent No. 8,088,802; and that
9          (2) SPEX take nothing as to its claim against Western Digital.
10
11   DATED: December 02, 2019
12
13
                                                     Honorable James V. Selna
14                                                   United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
